Title: To James Madison from Hans Rudolph Saabye, 19 May 1808
From: Saabye, Hans Rudolph
To: Madison, James



Sir!
Copenhagen 19 May 1808

I hope that my last respects of 28 Septembr. l. y. containing the account of the occurrences here is duely come to hand.  Since that time the intercourse between this country and the United States already difficult, has been made much more so, by the Embargo so wisely laid on all ships in your ports.  A general embargo has also taken place here, and is still in force, but his Majesty has made an exception in favour of the Ship Radius of Newburyport, Capn. J D Farley and Rodman of Newyork, Capn. Joseph Corlis, and permitted them to depart in ballast.  Altho’ it is the sincere wish of the danish government, to Keep up the most intimate friendship with the United States and in any manner facilitate their navigation and trade, of which I have lately received the most flattering assurances, yet Denmarks warlike situation cannot but occasion some  to such of the Ships of the U. S. as are still navigating in Europe.  The following ships have been brought in by privateers for examination the Margaret Cap. Alex Clarck from Baltimore coming from Charleston, bound for the baltic, the Jemima Forny, Cap. Jacob Sherburne, of Charleston, coming from Lisbon bound for Russia and the Galand, Capn. Saml. Stedmann of Boston from London bound for S. Petersburg.  The two last have been brought in some days ago, but the first has been here already a long time, and its fate is not yet decided, on account of several depositions not agreeing in the different trials.  Under these circumstances all navigation must cease, and a cessation of trade also ensue.  The inland consumption makes however the prices of colonial produce rise, in proportion of the decrease of the stock.  The communication of this island with the continent, is rendered very difficult, by the english armed ships, surrounding it.  They however don’t seem to have a mind to undertake any material thing, well Knowing that they would be received in a ruinous manner.  I have the honour to inclose the last semi-annual list of the vessels that have passed the Sound, belonging to the U. S., and am respectfully Sir Your most obed. humble Servant

H. R. Saabye

